Citation Nr: 1627076	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  14-26 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1967 to March 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence of record does not show that the Veteran has, at any point during the appeal period, had a current diagnosis of a right ear hearing loss disability for VA purposes.

2. Tinnitus was not noted in service; the preponderance of the evidence is against a finding that any current tinnitus is related to the Veteran's service or to any event therein.


CONCLUSIONS OF LAW

1. Service connection for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2. Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as the Veteran was advised of VA's duties to notify and assist in the development of his claims for service connection for right ear hearing loss and tinnitus prior to their initial adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In particular, an August 2012 letter explained the evidence necessary to substantiate the Veteran's claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and neither he nor his representative has alleged that notice in this case was less than adequate.

The Veteran's service treatment records, service personnel records, and pertinent postservice treatment records have been secured and associated with the claims file.  His statements in support of the claims are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.

Also, a review of the record shows that the Veteran was afforded an initial VA audiological evaluation in August 2013.  The responses he provided during that testing were noted to be inconsistent with the observed auditory behavior.  The Veteran was retested several times and the inconsistencies remained; therefore, the testing was terminated.  As no findings or opinions were rendered during the August 2013 VA audiological evaluation, this examination will not be discussed further herein.  The Veteran was provided another audiological evaluation in June 2014.  The Board finds this examination to be adequate because it was conducted in accordance with the requirements outlined in 38 C.F.R. § 4.85(a), for evaluating hearing impairment for VA purposes.  Notably, neither the Veteran nor his representative has asserted that the June 2014 VA examination was inadequate.
In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Factual Background

The Veteran's DD 214 and service personnel records show that he served in the U.S. Army as a movement specialist and a supply clerk, and was stationed in the Republic of Vietnam from April 1968 to March 1969.

The Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnoses relating to hearing loss or tinnitus.  Audiometric testing at the time of his March 1967 service entrance physical examination revealed puretone thresholds, in decibels, were:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right Ear
5 (20)
-5 (5)
-5 (5)
n/a
-10 (-5)
n/a
Left Ear
0 (15)
-5 (5)
5 (15)
n/a
45 (50)
n/a
[The figures in parentheses represent conversions of audiometry reported in ASA values to ISO (ANSI) units, and are provided for data comparison purposes.]

The Veteran was assigned a "2" in the PUHLES category for hearing.  In an associated report of medical history, the Veteran denied having any hearing loss problems or any ear, nose, or throat trouble.

On March 1969 service separation physical examination, audiometric testing was not completed and a hearing test was also not completed.  A clinical evaluation of the Veteran's ears was normal, and he was assigned a "2" in the PUHLES category for hearing.  In the associated report of medical history, the Veteran denied any hearing loss problems or any ear, nose, or throat trouble.

Postservice treatment records consist of VA treatment records dated September 2010 to June 2013; they are silent for any complaints, findings, treatment, or diagnoses relating to hearing loss or tinnitus.
On June 2014 VA audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
25
LEFT
15
20
30
80
80

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 90 percent in the left.  The Veteran reported serving as a supply clerk in Fort Campbell, Kentucky and a clerk typist in the Republic of Vietnam.  He stated in the year he served in Vietnam, his office was on a base where there was an airport and he heard constant noise from planes landing and taking off.  After service, he took a year off from work before going to work at Chrysler in 1970 as a spot welder.  The Veteran described this as a "noisy job."  Hearing protection was available, but he chose not to wear it.  From 1971 to 1985, the Veteran worked in various types of construction-related jobs.  From 1985 to 2007, he was incarcerated.  From 2007 to 2009, he worked as a laborer at a place working to make pre-fabricated houses.  Hearing protection was available and the company "got onto him for not wearing them and taking them off," so he started wearing hearing protection after the "boss got onto him several times."  From 2009 to the present, the Veteran has been on VA disability.  He is not currently employed.  Recreationally, the Veteran noted that from ages 16 to 25, he used to go hunting and to target practice.  Hearing protection was not worn.  Regarding his hearing loss symptoms, he reported their onset as 20 years ago.  The examiner diagnosed sensorineural hearing loss in the frequency range of 6000 Hertz or higher frequencies in the right ear and sensorineural hearing loss in the frequency range of 500 Hertz to 4000 Hertz, and in the frequency range of 6000 Hertz or higher frequencies in the left ear.  The examiner then opined that the Veteran's right ear hearing loss was less likely as not related to his service because his thresholds were within normal limits at all ratable frequencies in that ear.  

As for the Veteran's tinnitus, he reported intermittent, bilateral tinnitus, the onset of which was 10 years earlier.  He described the ringing in his ears as occurring once every week or a couple of weeks for 30 seconds each time; it does not occur daily.  The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure and explained, "The [claims file] was negative for complaints of tinnitus.  The onset of tinnitus was 10 years ago which is too far delayed from military service to be attributed to military noise.  The veteran experiences tinnitus about 1 minute per month which is not indicative of noise induced tinnitus."

III. Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system (to include sensorineural hearing loss and tinnitus), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.  Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right ear hearing loss

The Veteran seeks service connection for right ear hearing loss, which he asserts is related to his exposure to noise trauma while serving in the Republic of Vietnam.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The record reflects that the Veteran served in the U.S. Army in the Republic of Vietnam from April 1968 to March 1929.  He has reported that during this period of service, his office was on a base where there was an airport and he heard constant noise from planes landing and taking off.  Based on the Veteran's accounts, and by virtue of his service in the Republic of Vietnam, it is acknowledged that he likely had some degree of exposure to noise in service.  The next threshold matter that must be addressed is whether the Veteran has a diagnosis of right ear hearing loss.

The record does not include any competent evidence of a diagnosis of right ear hearing loss disability by VA standards.  The Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnosis of right ear hearing loss.  On his March 1969 service separation report of medical history, he specifically denied any hearing problems or any ear, nose, or throat trouble.  

The Board acknowledges that during his March 1969 service separation physical examination, the Veteran was assigned a "2" in the PUHLES category for hearing, which suggests some level of impairment.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PUHLES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of fitness for retention in the military service).  However, it is also noted that he was initially assigned a "2" in the PUHLES category for hearing after his March 1967 service entrance physical examination.  During that examination, it was demonstrated that the Veteran had hearing loss in the left ear, but not the right.  Therefore, it cannot be said that the assignment of a "2" in the PUHLES category for hearing at the time of the Veteran's service separation in March 1969 is indicative of a right ear hearing loss disability.

More significantly, it is not shown that at any point during the appeal period, the Veteran has had a current diagnosis of right ear hearing loss disability for VA purposes.  Although the June 2014 VA examiner noted that the Veteran had sensorineural hearing loss in the frequency range of 6000 Hertz or higher frequencies for the right ear, when determining whether an individual has impaired hearing for VA purposes, only the auditory threshold levels from 500 to 4000 Hertz are considered.  38 C.F.R. § 3.385.  Therefore, his hearing in the right ear at the time of the June 2014 VA audiological evaluation did not meet VA standards for hearing loss.  

The Veteran's postservice treatment records are likewise silent for any complaints, findings, treatment, or diagnosis of a right ear hearing loss disability.  

In conclusion, the Board finds that at no time during the pendency of this appeal has the Veteran demonstrated, nor has the medical evidence shown, a diagnosis of a right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (noting that the Board must consider evidence of a "recent" diagnosis made prior to the filing of a claim).  Because the record does not show a diagnosis of right ear hearing loss disability during the relevant time period, the Board finds that there is no valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Hence, service connection for right ear hearing loss is denied.

Tinnitus

The Veteran seeks service connection for tinnitus.  As with his claim for right ear hearing loss, it is his contention that his tinnitus is related to his exposure to noise trauma in service.  The Veteran's exposure to at least some noise in service has been conceded.  It is also not in dispute that the Veteran has tinnitus as such disability has been noted in the June 2014 VA audiological evaluation.  Notably, tinnitus is a disability capable of lay observation (by the person experiencing it, but generally not detectable by others), and the Board finds no reason to question the veracity of the Veteran's reports that he currently has ringing in his ears.  What he must still show to establish service connection for tinnitus is that such disability is related to his acknowledged noise exposure in service.

There is no competent evidence in the record that supports the Veteran's contention that there is such a nexus.  Significantly, his service treatment records, including his March 1969 service separation report of medical history, contain no mention of tinnitus.  He has also not contended that he has suffered from tinnitus continuously since service.  See, e.g., June 2014 VA audiological evaluation report (noting the Veteran's report that his tinnitus started 10 years earlier).  Consequently, service connection for tinnitus on the basis that such disability became manifest in service and persisted is not warranted.  As there is also no competent and credible evidence that the Veteran's tinnitus became manifest in the first postservice year, there is no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for tinnitus as an organic disease of the nervous system).

As for whether the Veteran's tinnitus is otherwise related to his service, the only competent evidence in the record that specifically addresses whether the Veteran's current tinnitus is related to his active duty service is in the report from the June 2014 VA audiological evaluation.  In that report, it was opined that the Veteran's tinnitus was "less likely than not . . . caused by or a result of military noise exposure."  In reaching this conclusion, the examiner explained that the onset of the Veteran's tinnitus was "too far delayed from military service to be attributed to military service."  She also explained that the Veteran's tinnitus, which he experienced 1 minute per month, was not indicative of noise-induced tinnitus.  As this opinion was by an audiologist (who is qualified to provide it), was based on a review of the record as well as an interview with the Veteran, and included an explanation of the rationale for the opinion, it has substantive probative value.  

In relying on the June 2014 VA examiner's opinion to deny this claim, the Board recognizes that in VA Training Letter 10-02 at 5 (March 18, 2010), it was noted that tinnitus "may be gradual or sudden, and individuals are often unable to identify when tinnitus began.  Tinnitus can be triggered months or years after an underlying cause (such as hearing loss) occurs.  Therefore, delayed-onset tinnitus must be considered."  However, the Board emphasizes that the fact that the Veteran's tinnitus was not noticed until 10 years prior to the June 2014 VA audiological evaluation was not the only basis for the examiner's unfavorable opinion.  Rather, the examiner also observed that the Veteran's description of the ringing in his ears, which he stated occurred only once a week or every couple of weeks for about 30 seconds each time, was not indicative of noise-induced tinnitus.  As the Veteran has not submitted any competent evidence to the contrary, this opinion is persuasive.

The Board has also considered the Veteran's lay statements wherein he asserts that his tinnitus is related to his noise exposure in service, and finds that such statements do not merit substantial probative value.  They are bare expressions of lay opinion, unaccompanied by any explanation of rationale.  They do not cite to supporting clinical data (or medical texts), and do not offer any explanation for the clinical data that weigh against his claim.  Significantly, whether tinnitus may (in the absence of credible evidence of continuity, as here) be related to remote noise trauma in service is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

In conclusion, the preponderance of the evidence is against a finding of a nexus between the Veteran's tinnitus and his service, to include his exposure to noise therein, and against this claim.  Accordingly, the appeal seeking service connection for tinnitus must be denied.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran seeks service connection for left ear hearing loss, which he asserts is related to his noise exposure in service.  As was noted in the Factual Background above, at the time of his entrance into military service, the Veteran was noted to have a hearing loss disability in his left ear.  See March 1967 service entrance physical examination; see also 38 C.F.R. § 3.385.  In June 2014, the Veteran was provided a VA audiological evaluation to determine whether his preexisting left ear hearing loss disability had been aggravated by his military service.  The examiner stated:

The veteran entered the military in March 1967 with a pre-existing hearing loss to the left ear (45dB at 4000 Hz).  An exit audiogram was not available.  The veteran was a supply clerk and clerk typist which have low probability of noise exposure.  The veteran worked in noisy jobs after the military and reported that hearing protection was available, but he chose not to wear it.  Given he had little noise exposure in the military, but has an extensive amount of unprotected, occupational noise exposure, it is my opinion that the pre-existing hearing loss in the left ear was aggravated by civilian noise exposure and less likely than not related to military noise exposure.  

The examiner further opined that the Veteran's left ear hearing loss existed prior to service and was not aggravated beyond normal progression in military service.  

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In that case § 1153 applies and the burden falls on the veteran to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2014); see 38 C.F.R. § 3.306 (2015); Jensen, 19 F.3d at 1417; Wagner, 370 F.3d at 1096.  Significantly, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2015). 

In light of the foregoing, the Board finds that an addendum opinion should be obtained to assist in the determination of whether the Veteran's preexisting left ear hearing loss underwent an increase in severity in service, and if so, whether such increase in severity in service was clearly and unmistakably due to the natural progression of the disorder.

Accordingly, the case is REMANDED for the following actions:

1. 	Obtain an addendum opinion to the June 2014 VA audiological evaluation.  In light of the findings, please clarify as to the following:  

a) Did the Veteran's preexisting left ear hearing loss increase in severity during service?  If the answer is in the affirmative, please identify the evidence for this in the record.

b) If the preexisting left ear hearing loss is determined to have increased in severity during service, was such increase clearly and unmistakably due to the natural progression of the disorder?  If the response is in the affirmative, please describe generally the course of natural progression of this disability.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

2. 	After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


